ON CONCESSION OF ERROR

PER CURIAM.
The appellant, Michael Morrow, seeks review of the trial court’s summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.1 The trial court denied Mr. Morrow’s motion without attaching documents establishing that Mr. Morrow is not entitled to the relief that he seeks. The State concedes error on the point. See Crawford v. State, 823 So.2d 832 (Fla. 2d DCA2002).
The order of the trial court is reversed, and this cause is remanded with instructions that the trial court either grant the relief requested or attach portions of the record that support the denial of relief. If *258a hearing is required, Mr. Morrow has the right to be present.
REVERSED AND REMANDED.
PALMER, C.J., SAWAYA and ORFINGER, JJ., concur.

. While Mr. Morrow filed a motion under rule 3.850, he requests the court to correct his sentence under rule 3.800(a). Mr. Morrow’s claim is that the scoresheet was miscalculated and the miscalculation is apparent on the face of the court records. Nonetheless, the procedure on appeal is identical.